IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-76,866-02


                       EX PARTE SAMUEL GASCA DURAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 366-82255-07-HC IN THE 366TH DISTRICT COURT
                               OF COLLIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault of a child and one count of indecency with a child by contact. He was

sentenced to ninety-nine years’ imprisonment on each aggravated sexual assault count and twenty

years’ imprisonment on the indecency with a child count. The Dallas Court of Appeals affirmed the

convictions. Duran v. State, No. 05-09-00264-CR (Tex. App.—Dallas Nov. 16, 2010) (not

designated for publication).

        This Court received this 11.07 application on September 18, 2018 and dismissed the writ
                                                                                                     2

application for non-compliance with the Rules of Appellate Procedure on September 26, 2018. TEX .

R. APP . P. 73.1(d). The Court has since received Applicant’s “Motion Requesting that his

Application for a Writ of Habeas Corpus Be Revived and Reinstated.” It is evident that the Court

dismissed Applicant’s 11.07 writ application in error. We now withdraw our order of September 26,

2018, and reconsider the case on our own motion. TEX . R. APP . P. 79.2(d).

       The trial court made findings of fact and conclusions of law addressing Applicant’s claims.

This Court has undertaken an independent review of all the evidence in the record. Therefore, based

on the trial court’s findings of fact and conclusions of law as well as this Court’s independent review

of the entire record, we deny relief.



Filed: January 9, 2019

Do not publish